Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig L. Cupid on 5/11/22.


		   Claims    

3. (Currently Amended) The communications device as in Claim 1,
wherein the wireless access interface is arranged as a plurality of repeating time divided units in
which the radio signals are transmitted, each time unit providing an interval in which the control
signal component and the data signal component of the encoded data packet can be transmitted,
and the controller circuitry is configured with the receiver circuitry to receive an indication from
the wireless communications network of a number of time units for which the receiver circuitry
should buffer the received radio signals, which determines a number of the plurality of
subsequent control signal components which can be received and for which the control
information carried by each of the subsequent control signals can provide the control information
for detecting the data signal transmission of the encoded data packet.

				        Allowability
Claims 1, 3-5, 7-10 and 12-15 are allowed. 
It has been determined after careful review of the claims, when read as a whole, that the prior art 
Uchida et al. (U.S. Pub. No. 2009/0125778) teaches: a transmission scheduling unit which determines a transmission amount for transmission to a receiving side apparatus, followed by an erasure correction encoding unit which performs a process on an information packet group made up of a plurality of packets, which are to be transmitted, in order to generate one or more erasure correction coed packets satisfying the transmission amount required by the transmission scheduling unit, which further specifies the one or more erasure correction coded packets as a unit of delivery confirmation. Further, a modulating unit, transmits a data signal which has been generated by performing a modulation process on the erasure correction coded packets, and in the receiving side apparatus, decoding is performed by an erasure correction decoding unit, which generates the information packet group by applying an erasure correction decoding process on the received signal , generating a delivery confirmation signal for each unit of delivery confirmation, when the erasure correction decoding process is successful, thus, indicating the reception of the transmission data signal was completed, transmitting the confirmation signal to the transmission-side apparatus.
However, when read as a whole, the prior art does not teach: to receive a subsequent control signal component transmitted in subsequent resources of the control channel, after a first transmission of an encoded data packet comprising a control signal component and a data signal component representing the encoded data packet, the subsequent control signal component comprises information identifying at least a temporal location of the data signal component representing the encoded data previously transmitted in the shared channel resources and stores in the receiver buffer; and to detect and to decode the encoded data packet transmitted in the shared channel resources using the information identifying at least the temporal location of the data signal component representing the encoded data in the received buffer. 

     Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
              
   
   EA   
            5/11/22
/KYLE VALLECILLO/Primary Examiner, Art Unit 2112